DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Inoue et al. (JP2013164242A) and Grenier (US5651265) does not teach the device as recited, in particular “...a storage section which stores the refrigerant; a first pipe which is connected to an outlet side pipe constituting the circulation flow path and located on an outlet side of the compression section and allows the refrigerant in the outlet side pipe to flow into the storage section through the first pipe; a second pipe which is connected to an inlet side pipe constituting the circulation flow path and located on an inlet side of the compression section and allows the refrigerant in the storage section to flow into the inlet side pipe through the second pipe; a third pipe which is connected to the inlet side pipe, the third pipe is formed such that a part of the third pipe is accommodated in the storage section or a part of the third pipe is wound around the outside surface of the storage section so that heat of the refrigerant in the third pipe lower than heat of the refrigerant in the outlet side pipe is able to be transferred to the refrigerant in the storage section,” when added to the other features claimed in independent Claim 1.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763